Exhibit 10.18

GENERAL MILLS, INC.

PERFORMANCE SHARE UNIT AWARD

AGREEMENT

THIS AWARD dated as of             is made by General Mills, Inc. (the
“Company”), and granted to the person named above (the “Participant” or also
referred to as “I”, “you”, or “my”). This Award is made under Section 9 of the
General Mills, Inc. 2017 Stock Compensation Plan (the “Plan”), and is subject to
the terms and conditions contained in the Plan document, and this Award
document.

 

1. The Company grants to the Participant, and the Participant accepts from the
Company, the following Performance Share Unit Award.

Target Number of Performance Share Units:

Performance Period:

Expiration Date of Restricted Period:

Each Performance Share Unit represents the right to receive one share of the
Company’s Common Stock, subject to the terms and conditions set forth herein and
as provided under the terms of the Plan document. The number of Performance
Share Units earned by the Participant for the Performance Period will be
determined at the end of the Performance Period based on the level of
achievement against the Performance Measures and conditions in accordance with
Attachment A. The number of shares of the Company’s Common Stock the Participant
is paid is dependent on the number of Performance Share Units earned and
satisfactory completion of the service requirements described herein. Whether,
and the extent to which Performance Measures have been satisfied at the end of
the Performance Period shall be certified by the Compensation Committee before
any payment is made, and all such determinations shall be made by the
Compensation Committee in its sole discretion. For each Performance Share Unit
earned and vested, if any, at the Expiration Date of the Restricted Period, one
share of the Company’s Common Stock shall be issued to the Participant on the
Expiration Date of the Restricted Period.

 

2. This Award is made upon the condition that it not be sold, exchanged,
assigned, transferred, pledged, or otherwise disposed of during the Restricted
Period unless otherwise provided in the Plan or this document. Any rights or
provisions granted hereunder shall become satisfied in full and extinguished
upon the settlement of the Award at the expiration of the Restricted Period
(whether vesting is full or partial), or the Award’s forfeiture (whether full or
partial), whichever is earliest, and as provided under the terms of the Plan and
this document.

 

3. This Award is not taken into account for purposes of calculating “earnable
compensation” for any of the Company’s retirement plans, any severance payments,
bonuses, or similar payments.

 

4. The Company may take such actions as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of the Participant, are withheld or
collected from the Participant. The Participant hereby consents to such
withholding and/or other collection from the shares subject to this Award or any
other compensation.

 

5. The Participant acknowledges that the Performance Share Units awarded
hereunder are subject to full or partial forfeiture if the achievement of
minimum threshold Performance Measures is not satisfied, certain other
Performance Measures is not satisfied, or if the Participant’s employment by the
Company terminates under certain circumstances before the Expiration Date of the
Restricted Period, as herein provided.



--------------------------------------------------------------------------------

  (a) Resignation or Termination for Cause. If the Participant’s employment by
the Company is terminated by either

 

  (i) resignation, or

 

  (ii) a Company discharge due to Participant’s illegal activities, poor work
performance, misconduct or violation of the Company’s Code of Conduct, policies
or practices,

then this Award shall be cancelled and forfeited in its entirety.

 

  (b) Involuntary Termination. If the Participant’s employment by the Company
terminates involuntarily at the initiation of the Company for any reason other
than specified in Plan Section 11, or (a), (d) or (e) herein, and upon the
execution (without revoking) of an effective general legal release and such
other documents as are satisfactory to the Company, the following rules shall
apply:

 

  (i) In the event that, at the time of such involuntary termination (last day
of active employment), the sum of the Participant’s age and years of service
with the Company equals or exceeds 70, then if such involuntary termination
occurs before the end of the Company’s fiscal year within which this Award was
granted, it shall vest in a pro-rata amount based on actual employment completed
during said fiscal year. But if such involuntary termination occurs after the
end of the fiscal year in which it is awarded, then it shall vest fully. In
either case, vested Units shall be paid on the Expiration Date of the Restricted
Period, with a value, if any, that otherwise would be earned under the
applicable performance goals established under the Attachment based on actual
performance.

 

  (ii) In the event that, at the time of such involuntary termination (last day
of active employment), the sum of the Participant’s age and years of service
with the Company is less than 70, this Award shall be payable on the Expiration
Date of the Restricted Period with a value, if any, that otherwise would be
earned under the applicable performance goals established under the Attachment
based on actual performance; and shall vest at the Expiration Date of the
Restricted Period in a pro-rata amount based on actual employment completed
during the Performance Period through the date of termination. All other
Performance Share Units shall be forfeited as of the date of termination.

 

  (c) Death. If a Participant dies while employed by the Company during the
Performance Period, this Award shall fully vest and shall be considered to be
earned in full “at target” as if the applicable performance goals have been
achieved, and paid on the first day of the month following death to the
designated beneficiary or beneficiaries.

 

  (d) Retirement. If the termination of employment is due to a Participant’s
retirement on or after age 55 and completion of at least five years of Company
service, then if such retirement occurs before the end of the Company’s fiscal
year within which this Award was granted, it shall vest in a pro-rata amount
based on actual employment completed during said fiscal year. But if such
retirement occurs after the end of the fiscal year in which it is awarded, then
it shall vest fully. In either case, vested Units shall be paid on the
Expiration Date of the Restricted Period, with a value, if any, that otherwise
would be earned under the applicable performance goals established in the
Attachment based on actual performance. Notwithstanding the above, the terms of
this paragraph (d) shall not apply to a Participant who, prior to a Change of
Control, is terminated for cause as described in (a)(ii); said Participant shall
be treated as provided in paragraph (a).

 

  (e)

Spin-offs and Other Divestitures. If the termination of employment is due to the
divestiture, cessation, transfer, or spin-off of a line of business or other
activity of the Company, the Committee, in its sole discretion, shall determine
the conversion, vesting, or other treatment of



--------------------------------------------------------------------------------

  this Award. Such treatment shall be consistent with Code Section 409A, and in
particular will take into account whether a separation from service has occurred
within the meaning of Code Section 409A.

 

6. The Participant agrees to cooperate with the Company in any way needed in
order to comply with, or fulfill the terms of the Plan and this Award. As a term
and condition of this Award, Participant agrees to the following terms:

 

  (a) I agree to use General Mills Confidential Information only as needed in
the performance of my duties, to hold and protect such information as
confidential to the Company, and not to engage in any unauthorized use or
disclosure of such information for so long as such information qualifies as
Confidential Information. I agree that after my employment with the Company
terminates for any reason, including “retirement” as that term is used in the
Plan, I will not use or disclose, directly or indirectly, Company Confidential
Information for any purpose, unless I get the prior written consent from the
Company to do so.

This document does not prevent me from filing a complaint with a government
agency (including the Securities and Exchange Commission, Department of Justice,
Equal Employment Opportunity Commission and others) or from participating in an
agency proceeding. This document also does not prevent me from providing an
agency with information, including this document, unless such information is
legally protected from disclosure to third parties. I do not need prior company
authorization to take these actions, nor must I notify the company I have done
so.

Also, as provided in 18 U.S.C. 1833(b), I cannot be held criminally or civilly
liable under any federal or state trade secret law for making a trade secret
disclosure: (A) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; or (B) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

General Mills Confidential Information means any non-public information I
create, receive, use or observe in the performance of my job at General Mills.
Examples of Confidential Information include marketing, merchandising, business
plans, business methods, pricing, purchasing, licensing, contracts, employee,
supplier or customer information, financial data, technological developments,
manufacturing processes and specifications, product formulas, ingredient
specifications, software code, and all other proprietary information which is
not publicly available to others.

Prior to leaving the Company, I agree to return all materials in my possession
containing Confidential Information, as well as all other documents and other
tangible items provided to me by General Mills, or developed by me in connection
with my employment with the Company.

 

  (b) I agree that for one year after I leave the Company, including retiring
from the Company, I will not work on any product, brand category, process, or
service: (i) on which I worked, or about which I had access to Confidential
Information, in the year immediately preceding my termination (including
retirement) from General Mills, and (ii) which competes with General Mills
products, brand categories, processes, or related services.

 

  (c) I agree that for one year after I leave General Mills, including retiring
from the Company, I will refrain from directly or indirectly soliciting Company
employees for the purpose of hiring them or inducing them to leave their
employment with the Company.

A breach of the obligations set forth in this paragraph may result in the
rescission of the Award, termination and forfeiture of any unvested Units,
and/or required payment to the Company of all or a portion of any monetary gains
acquired by Participant as a result of the Award, unless the Award vested and
was settled more than four (4) years prior to the breach. The foregoing remedies
are in addition to, and not in lieu of injunctive relief and/or any other legal
or equitable remedies available under applicable law.



--------------------------------------------------------------------------------

7. If there is a Change of Control prior to the vesting of the Award, the
otherwise applicable terms of the Plan shall control.

 

8. The Participant acknowledges that he/she has reviewed a copy of the Plan’s
Prospectus, including a copy of the Plan itself.

 

9. Any dividends or other distributions declared payable on the Company’s Common
Stock on or after the date of this Award until the Award is settled and/or
forfeited shall be credited notionally to Participant in an amount equal to such
declared dividends or other distributions on an equivalent number of shares of
the Company’s Common Stock earned and vested under this Award after completion
of the Performance Period and Restricted Period (“Dividend Equivalents”).
Dividend Equivalents so credited shall be paid if, and only to the extent, the
underlying Performance Share Units to which they relate become unrestricted and
vest, as provided under the terms of the Plan and this document. Dividend
Equivalents credited in respect to Performance Share Units that are forfeited,
are correspondingly forfeited. No interest or other earnings shall be credited
on Dividend Equivalents. Vested Dividend Equivalents shall be paid in cash at
the same time as the issuance of the shares of Common Stock underlying the
Performance Share Units to which they relate.

 

10. This Award is specifically made subject to the Company’s Executive
Compensation Clawback Policy.

 

11. Any dispute regarding the interpretation of this document or the terms of
the Plan shall be submitted to the Compensation Committee or its delegate who
shall have the discretionary authority to construe the terms of this document,
the Plan terms, and all documents ancillary to this Award. The decisions of the
Compensation Committee or its delegate shall be final and binding, and any
reviewing court of law or other party shall defer to its decision, overruling
if, and only if, it is arbitrary and capricious. In no way is it intended that
this review standard subject the Award to the Employee Retirement Income
Security Act. This document will be construed and interpreted in accordance with
the laws of the State of Delaware without regard to conflict of law principles.

 

12. This Award document will continue in effect despite any changes in terms and
conditions of Participant’s employment. This Award document’s restrictions are
severable, and in the event a court determines the obligations and restrictions
set forth in this Award document cannot be enforced as written, the court will
enforce the restrictions to lesser extent as allowed by law, and/or reform the
restriction to make it enforceable to protect General Mills’s business
interests. If any provision contained in this Award document is determined to be
void, illegal or unenforceable, in whole or in part, then the other provisions
shall remain in full force and effect.

A copy of the Plan and the Prospectus to the General Mills, Inc. 2017 Stock
Compensation Plan is available on the G&Me by searching “2017 Stock Compensation
Plan”. A copy of the Company’s latest Annual Report on Form 10-K is also
available on the Company’s website at www.generalmills.com under Investor
Information/Annual Reports.

GENERAL MILLS, INC.